DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 15 is directed to an invention that is now independent or distinct from the invention elected in the response dated 01 November 2021 to the restriction requirement mailed 03 September 2021.  In applicant’s response Group I, claims 1 – 9 and 15, drawn to a capsule for the preparation of a beverage were elected.  As amended claim 15 is now drawn to a method of preparing a beverage.  Had claim 15 as presently amended been submitted with the original filing, the claim would have been subjected to an election/restriction requirement for the following reasons:

I. Invention I, claims 1 – 9, drawn to a capsule for the preparation of a beverage.
II. Invention II, claim 15, drawn to a method of preparing a beverage.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as providing the capsule of claim 1, removing the beverage precursor from the capsule, placing said precursor in a separate filter suspended over a cup, and pouring liquid over the beverage precursor to extract the beverage into the cup.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from further consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lach et al. US 2019/0177079.
Regarding claim 1, Lach discloses a capsule (1A) capable of the preparation of a beverage in a beverage machine (fig.2) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (8) forming an interior cavity (cavity 2) containing a beverage precursor (coffee) for mixing with the liquid in the interior cavity, wherein the beverage precursor comprises a layer of compressed coffee precursor (pellets 4) (paragraph [0061]) and a layer comprising a further substance (dairy or vegetable)(paragraph [0117]), wherein the layer of compressed coffee precursor is more compressed than the layer comprising the further substance (non-compacted powder 5) (paragraph [0110] and fig. 3).
Regarding claim 2, Lach discloses the capsule has an outlet side through which the beverage is capable of being extracted and the layer of the further substance is located between the layer of coffee precursor and the outlet side (paragraph [0111]).
Regarding claim 3, Lach discloses the further substance (second beverage precursor) would be dairy based (paragraph [0117]) which is inherently more heat sensitive than the coffee precursor of roast and ground coffee.  
Regarding claims 7 and 19, Lach discloses the further substance (dairy or vegetable) to be a second beverage precursor which is to say that in order to make a beverage the further substance would necessarily have to be at least partially soluble in water at temperatures above 55º C (instant coffee, sucrose) (paragraph [0117]).
Regarding claims 8 and 20, Lach discloses the layer of coffee precursor (pellets 4) substantially occupies the entire cross section of the cavity in a first plane and the layer comprising the further substance (extractable powder 5) substantially occupies the entire cross section of the cavity in a second plane (paragraph [0115], [0117], and fig. 1, 2, 3, and 4).
Regarding claim 9, Lach discloses the layer of coffee precursor is compressed with a pressure over 1 bar (5 kN/cm2 = 500 bar) (paragraph [0061]) and the further substance is compressed with a pressure of less than 1 bar (non-compacted powder) (paragraph [0110]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lach et al. US 2019/0177079 in view of Pribus et al. US 20130068109 as further evidenced by Pribus et al. US 2013/0071532, Bethuy et al. US 2016/0368753, Bromley et al. US 2014/0227242, Ezaz-Nikpay et al. US 2015/0289708.
Claims 4, 5, and 6 differ from Lach in the further substance comprising an algae product.  
Pribus discloses a capsule (14) capable of the preparation of a beverage in a beverage machine (dispenser 10) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (housing 20) forming an interior cavity (chamber 24) containing a beverage precursor (beverage media 30) (paragraph [0033]) for mixing with a liquid in said cavity to prepare a beverage.  Pribus further discloses the beverage precursor would comprise an algae product, in particular spirulina (paragraph [0041]).
Pribus is providing a beverage precursor in the form of an algae product, including spirulina for the art recognized function of providing the consumer with a beverage comprising a beneficial supplement which is applicant’s reason for doing so as well.  To therefore modify Lach and have the further substance comprise an algae product, in particular spirulina, as taught by Pribus would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claim 5 is further rejected for the same reasons given above in the rejections under 35 U.S.C. 102(a)(1) over Lach.
Pribus as discussed above with respect to claim 4, Pribus (‘532, paragraph [0042]), Bethuy (paragraph [0131]), Bromley (paragraph [0024]), and Ezaz-Nikpay (paragraph [0073]) all provide further evidence that it was well established and common in the art to prepare a beverage that would comprise a beverage precursor in the form of an algae product, in particular spirulina.
Further regarding claim 3, it is noted that in view of Pribus, Bethuy, Bromley and Ezaz-Nikpay, the combination also discloses the use of spirulina which is applicant’s disclosed / claimed heat sensitive ingredient.
Claims 1 – 3, 7 – 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. US 2012/0251672 in view of Lach et al. US 2019/0177079.
Regarding claim 1, Kamerbeek discloses a capsule (2) capable of the preparation of a beverage in a beverage machine by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (6) forming an interior cavity (inner space 11) containing a beverage precursor for mixing with the liquid in said cavity, wherein the beverage precursor comprises a layer of compressed coffee precursor (tablet 30 . . . roast and ground coffee) and a layer comprising a further substance (different beverage ingredients in different tablets) (paragraph [0016]) (different soluble substances) (paragraph [0049]).
Kamerbeek further discloses the beverage precursors would have varying degrees of compression (paragraph [0016]).  Claim 1 differs from Kamerbeek in the layer of compressed coffee precursor being more compressed than the layer comprising the further substance.
Lach discloses a capsule (1A) capable of the preparation of a beverage in a beverage machine (fig.2) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (8) forming an interior cavity (cavity 2) containing a beverage precursor (coffee) for mixing with the liquid in said cavity, wherein the beverage precursor comprises a layer of compressed coffee precursor (pellets 4) (paragraph [0061]) and a layer comprising a further substance (dairy or vegetable), wherein the layer of compressed coffee precursor is more compressed than the layer comprising the further substance (non-compacted powder 5) (paragraph [0110] and fig. 3).  Lach is compressing the layer of coffee precursor more than the further substance to provide an efficient solution for modulating the extraction efficiency of the coffee from the capsule, i.e. to provide different extraction kinetics with respect to coffee solids and/or aroma release which is applicant’s reason for doing so as well.  To therefore modify Kamerbeek and compress the layer of coffee precursor more than the layer comprising the further substance as taught by Lach would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Kamerbeek in view of Lach discloses the capsule has an outlet side through which the beverage is capable of being extracted and the layer of the further substance is located between the layer of coffee precursor and the outlet side (‘079, paragraph [0111]).
Regarding claim 3, Kamerbeek in view of Lach discloses the further substance (milk) (‘672, paragraph [0032]) (second beverage precursor) (‘079, paragraph [0117]) would be dairy based which is obviously more heat sensitive than the coffee precursor of roast and ground coffee.  
Regarding claims 7 and 19, Kamerbeek in view of Lach discloses the further substance (milk) (‘672, paragraph [0032]) (dairy or vegetable) (‘079, paragraph [0017]) to be a second beverage precursor which is to say that in order to make a beverage the further substance would necessarily have to be at least partially soluble in water at temperatures above 55º C.
Regarding claim 8 and 20, Kamerbeek in view of Lach discloses the layer of coffee precursor (compacted tablets 30, 32, 34, 36, 37) substantially occupies the entire cross section of the interior cavity in a first plane (‘672, paragraph [0048] and fig. 5 and 6) and the layer comprising the further substance (extractable powder 5) substantially occupies the entire cross section of said cavity in a second plane (‘079, paragraph [0115], [0117], and fig. 1, 2, 3, and 4).
Regarding claim 9, Kamerbeek in view of Lach discloses the layer of coffee precursor is compressed with a pressure over 1 bar (5 kN/cm2 = 500 bar) (‘079, paragraph [0061]) and the further substance is compressed with a pressure of less than 1 bar (non-compacted powder) (‘079, paragraph [0110])
Claims 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. US 2012/0251672 in view of Lach et al. US 2019/0177079 in view of Pribus et al. US 20130068109 as further evidenced by Pribus et al. US 2013/0071532, Bethuy et al. US 2016/0368753, Bromley et al. US 2014/0227242, Ezaz-Nikpay et al. US 2015/0289708.
Claims 4, 5, and 6 differ from Kamerbeek in view of Lach in the further substance comprising an algae product.  
Pribus discloses a capsule (14) capable of the preparation of a beverage in a beverage machine (dispenser 10) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (housing 20) forming an interior cavity (chamber 24) containing a beverage precursor (beverage media 30) (paragraph [0033]) for mixing with a liquid in said cavity to prepare a beverage.  Pribus further discloses the beverage precursor would comprise an algae product, in particular spirulina (paragraph [0041]).
Pribus is providing a beverage precursor in the form of an algae product, in particular spirulina for the art recognized function of providing the consumer with a beverage comprising a beneficial supplement which is applicant’s reason for doing so as well.  To therefore modify Kamerbeek in view of Lach and have the further substance comprise an algae product, in particular spirulina, as taught by Pribus would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claim 5 is further rejected for the same reasons given above in the rejection of claim 1 under 35 U.S.C. 103 over Kamerbeek in view of Lach.
Pribus as applied above to claim 4, Pribus (‘532, paragraph [0042]), Bethuy (paragraph [0313]), Bromley (paragraph [0024]), and Ezaz-Nikpay (paragraph [0073]) all provide further evidence that it was well established and common in the art to prepare a beverage that would comprise a beverage precursor in the form of an algae product, in particular spirulina.
Further regarding claim 3, it is noted that in view of Pribus, Bethuy, Bromley and Ezaz-Nikpay, the combination also discloses the use of spirulina which is applicant’s disclosed / claimed heat sensitive ingredient.
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the rejection of claim 1 under 35 U.S.C. 102 applicant urges that Lach does not anticipate two layers of product within the cavity due to large voids or gaps between the compressed coffee precursor and that Lach does not describe the further compacting of the compressed coffee precursor into a layer within the cavity.  These urgings are not deemed persuasive.
It is noted figure 3 of Lach which clearly shows a layer of compressed coffee precursor and a layer of a further substance, i.e. two layers of product.  The drawings of Lach are not disclosed as being to scale so how large any gaps or voids that may be present is unknown.  All the claim requires is that there be a layer of a compressed coffee precursor and the compacted coffee pellets of Lach are a coffee precursor, compressed, and form a layer in the capsule.  Regarding the compressed coffee precursor being further compacted in the capsule, here applicant is urging limitations not found in the claim.
Regarding the rejection of claim 8 under 35 U.S.C. 102 applicant urges that Lach does not anticipate the layer of coffee precursor occupies substantially the entire cross-section of the interior cavity in a first plane, or the layer comprising the further substance occupies substantially the entire cross-section of the interior cavity in a second plane whilst also referencing the specification and that the specification discloses that the term “substantially” allows for there to be voids among the compressed coffee precursor and further substance.  This urging is not found persuasive.
As commonly defined the term substantially means essentially and does not require the layer of compressed coffee precursor to completely cover an entire cross-section of the interior cavity in a plane but essentially said cross-section which, as seen in figure 3, Lach certainly does.  Further it is not understood how the applicant urge that because the compressed coffee precursor of Lach would contain voids Lach could not anticipate the claim whilst also at the same time drawing The Office’s attention to the specification where it is disclosed that the term “substantially” allows for the presence of voids.  Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the rejection of claims 1 under 35 U.S.C. 103 applicant urges again that Lach does not disclose all the limitations of claim 1 similarly to the urgings made regarding the rejections under 35 U.S.C. 102.  This urging is not found persuasive.
First it is to be noted that the claims have been rejected over Kamerbeek in view of Lach and not Lach alone, so it is not clear how Kamerbeek would cure the deficiencies of Lach since Lach in this case is the secondary reference.
Regarding the rejection of claim 2 under 35 U.S.C. 103 applicant urges that Kamerbeek teaches “increasing the degree of compacting in the direction from the bottom to the lid,” therefore Kamerbeek, would not reasonably allow for a reading which combines Kamerbeek with Lach.  This urging is not deemed persuasive.
Claim 2 requires that the capsule comprises an outlet side through which the beverage is capable of being extracted and that the layer comprising the further substance is located between the layer of coffee precursor and the outlet side.  Claim 2 does not recite which side of the capsule would constitute an outlet side and there is nothing that would prevent Kamerbeek the feeding of a liquid into the “lid” of the capsule such that the outlet side of the capsule would constitute the bottom of the capsule (7) as seen in figure 5, in which case “the degree of compacting increasing in the direction from the bottom to the lid” places the less compressed further substance between the layer of compressed coffee precursor and the outlet side of the capsule.
Regarding the rejection of claim 5 under 35 U.S.C. 103 applicant urges that the ordinarily skilled artisan would not read the pellets of Lach as being a layer similarly again as in the urgings against claim 1 under 35 U.S.C. 102.  Again, all the claim requires is that there be a layer of a compressed coffee precursor and the compacted coffee pellets of Lach are a coffee precursor which has been compressed and forms a layer in the capsule.  Also, again the applicant urges the rejections as if they had been made over Lach in view of Kamerbeek when indeed the rejections have been made over Kamerbeek in view of Lach with Lach as the secondary reference to modify Kamerbeek and not the other way around.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        11 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792